t c memo united_states tax_court kevin l and victoria l hargrove et al petitioners v commissioner of internal revenue respondent docket nos filed date richard edward preston and alvin s brown for petitioners paul t butler for respondent memorandum opinion kroupa judge respondent determined deficiencies in petitioners’ federal income taxes for and 1this case is consolidated for briefing and opinion with the cases of william c and deborah l kirkpatrick docket no david j and ann m nakagawa docket no robert c and yvonne r anthony docket no and timothy e and mary l breeding docket no the years at issue and accuracy-related_penalties under sec_6662 respondent determined that petitioners kevin l and victoria l hargrove were liable for a dollar_figure deficiency and a dollar_figure accuracy-related_penalty for for respondent determined that petitioners mr and mrs hargrove were liable for a dollar_figure deficiency and a dollar_figure accuracy-related_penalty respondent determined that petitioners william c and deborah l kirkpatrick were liable for a dollar_figure deficiency in and a dollar_figure deficiency in respondent determined that petitioners david j and ann m nakagawa were liable for a dollar_figure deficiency and a dollar_figure accuracy- related penalty for for respondent determined that petitioners mr and mrs nakagawa were liable for a dollar_figure deficiency and a dollar_figure accuracy-related_penalty for respondent determined that petitioners mr and mrs nakagawa were liable for a dollar_figure deficiency and a dollar_figure accuracy-related_penalty respondent determined that petitioners robert c and yvonne r anthony were liable for a dollar_figure deficiency for a dollar_figure deficiency for and a dollar_figure deficiency for 2not all petitioners had a deficiency for each year at issue the term relevant years will be used to refer to the years for which respondent determined deficiencies for those particular petitioners 3all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated respondent determined that petitioners timothy e and mary l breeding were liable for a dollar_figure deficiency and a dollar_figure accuracy-related_penalty for for respondent determined that petitioners mr and mrs breeding were liable for a dollar_figure deficiency and a dollar_figure accuracy-related_penalty after concessions there are three issues for decision the first issue is whether petitioners may exclude the costs of lodging provided by their employer from income under sec_119 we hold that they may not the second issue is whether mr and mrs hargrove and mr and mrs breeding are entitled to exclude certain allowances under sec_912 we hold that they are not the third issue is whether mr and mrs hargrove and mr and mrs breeding are liable for accuracy-related_penalties under sec_6662 we hold that they are background these cases were submitted fully stipulated pursuant to rule and the facts are so found the stipulations of facts and the accompanying exhibits are incorporated by this reference all petitioners resided outside the united_states at the times they filed their petitions one or both petitioners in each case were employees of trw overseas inc trw during the relevant years these petitioners worked for trw in pine gap australia at the joint defense space research facility joint defense space communication station the 4respondent concedes that mr and mrs nakagawa are not liable for accuracy-related_penalties under sec_6662 defense facility at the pine gap air force base the base trw was a u s government contractor providing services at the defense facility petitioners were required to accept assigned housing as a condition of their employment at the defense facility the assigned housing was in alice springs australia about miles from petitioners’ workplace at the defense facility not within the physical boundaries of the base alice springs was a town of approximately big_number people and included residents who did not work at the base as well as those who did the housing in alice springs where petitioners resided was not in a gated community or an area open only to trw employees the housing was scattered throughout the city on publicly accessible roads adjacent to homes available to the general_public and not within any separate enclave or area petitioners did not pay any rent or utility expenses for their homes in alice springs during the years at issue local alice springs companies provided services such as trash collection and law enforcement petitioners never conducted any trw or defense facility business at their homes in alice springs petitioners were required to sign closing agreements as a condition of their employment in the closing agreements petitioners identified trw as their employer and waived any right to elect a foreign_earned_income_exclusion under sec_911 for the relevant years with respect to the services they would provide for the defense facility in australia they also agreed to attach copies of the closing agreements to their respective returns no petitioner attached a copy of his or her closing_agreement to the return for any of the relevant years mr and mrs hargrove did not retain the services of a preparer to assist them in filing their returns for and mr and mrs hargrove did not seek advice from any accountant attorney or other tax professional with respect to their exclusions of income under sec_912 and sec_119 mr and mrs hargrove reported they owed tax of dollar_figure for and dollar_figure for mr and mrs breeding filed their original returns for and without the assistance of a preparer they then retained bob ross a certified_public_accountant located in california on the advice of coworkers at the defense facility mr ross filed amended returns for and on behalf of mr and mrs breeding excluding income under sec_119 and sec_912 mr and mrs breeding’s original returns for and prepared with the assistance of mr ross also excluded income under sec_119 and sec_912 mr and mrs breeding reported they owed tax of dollar_figure for and dollar_figure for respondent disallowed certain deductions and determined that petitioners are not entitled to certain exclusions they claimed 5this is the sum stated in the deficiency_notice we note that the parties stipulated that mr and mrs hargrove reported amounts slightly different 6this is the sum stated in the deficiency_notice we note that the parties stipulated that mr and mrs breeding reported amounts slightly different on their returns for the relevant years in the deficiency notices respondent determined that mr and mrs hargrove are not entitled to an exclusion under sec_911 of dollar_figure in and dollar_figure in determined that the correct amount of tax is dollar_figure for and dollar_figure for and determined that mr and mrs hargrove are also liable for the accuracy-related_penalty respondent determined that mr and mrs kirkpatrick are not entitled to an exclusion under sec_119 of dollar_figure in and dollar_figure in respondent determined that mr and mrs nakagawa are not entitled to an exclusion under sec_119 of dollar_figure in dollar_figure in and dollar_figure in and that mr and mrs nakagawa are liable for the accuracy-related_penalty respondent has since conceded that mr and mrs nakagawa are not liable for the accuracy-related_penalty respondent determined that mr and mrs anthony are not entitled to an exclusion under sec_119 of dollar_figure in and dollar_figure in finally respondent determined that mr and mrs breeding are not entitled to exclusions under sec_119 of dollar_figure in and dollar_figure in and their exclusions under sec_912 of dollar_figure in and dollar_figure in respondent determined that the correct amount of tax mr and mrs breeding owe is dollar_figure for and 7none of petitioners’ returns was introduced as evidence in any of these cases 8in docket no mr and mrs hargrove asserted in the petition that they were entitled to deductions for housing_expenses under sec_119 and met the requirements for exclusion of certain income under sec_912 dollar_figure for and that mr and mrs breeding are liable for accuracy-related_penalties petitioners timely filed petitions discussion we are asked to decide whether petitioners may exclude the value of lodging provided by their employer under sec_119 and whether certain petitioners are entitled to exclusions from income for certain allowances under sec_912 we are also asked to consider whether certain petitioners are liable for accuracy-related_penalties we begin with the burden_of_proof i burden_of_proof in general the commissioner’s determinations in the deficiency_notice are presumed correct and the taxpayer bears the burden of proving that the commissioner’s determinations are in error see rule a 290_us_111 the burden_of_proof may shift to the commissioner under certain circumstances however if the taxpayer introduces credible_evidence and establishes that he or she substantiated items maintained required records and fully cooperated with the commissioner’s reasonable requests sec_7491 and b petitioners repeatedly failed to cooperate with respondent to prepare these cases for trial and were admonished by the court when the case was called for trial petitioners have therefore not met the requirements of sec_7491 and the burden_of_proof remains with them ii exclusion of lodging costs we now consider whether petitioners may exclude the value of lodging provided by their employer from income under sec_119 gross_income generally includes all income from whatever source derived including compensation_for services sec_61 compensation_for services includes income realized in any form including money property or services sec_1_61-2 income_tax regs the value of lodging provided to an employee his or her spouse and his or her dependents may be excluded from income if certain conditions are met sec_119 to exclude the value of lodging the employee must accept the lodging as a condition of his or her employment the lodging must be furnished for the convenience_of_the_employer and the lodging must be on the business_premises of the employer sec_1_119-1 income_tax regs the employee must meet all three of these conditions to qualify for the exclusion 43_tc_697 affd per curiam 351_f2d_308 1st cir the parties agree that petitioners were required to accept the lodging as a condition of their employment and the lodging was furnished for the convenience of trw accordingly the first two conditions are met see sec_1_119-1 income_tax regs the parties dispute however whether the lodging is on trw’s business_premises the business_premises of the employer are generally the place of employment of the employee see sec_1_119-1 income_tax regs the phrase on the business_premises has been construed to mean either living quarters that constitute an integral part of the business property or premises on which the employer carries on some of its business activities see dole v commissioner supra pincite living quarters are generally an integral part of business property if they are physically located on the employer’s premises living quarters are also generally an integral part of business property if the employee does enough work for the employer at the living quarters so that the living quarters are identified with the interests of the business and serve important business functions see 585_f2d_1060 johnson v commissioner tcmemo_1983_479 the home of a high-ranking executive has been considered an integral part of the employer’s business when the executive held meetings and business social functions in his home raising the status of his company adams v united_states supra similarly a hotel manager’s residence has been considered an integral part of the employer’s business when the hotel manager could observe the hotel from his home worked from home in the evenings and also occasionally entertained important hotel guests in his home 60_tc_609 conversely living quarters physically located off the worksite are not integral to the employer’s business unless the employee does significant work for the employer or the employer conducts a significant portion of its business at the living quarters see johnson v commissioner supra for example housing located miles from the employee’s worksite on the trans-alaska pipeline was not integral to the employer’s business where the employee only prepared some daily inspection reports at home id also proximity is not the standard living quarters as close as a mile from the worksite are not integral to the employer’s business even if the employee is periodically on call to perform work for the employer unless the employee performs significant work for the employer at the living quarters see dole v commissioner supra the homes where petitioners and their families lived in alice springs were miles from the defense facility the housing was in a separate town on a public road in the same areas where nonbase employees lived no trw activities occurred at the housing petitioners occupied in alice springs no petitioner performed any work for trw at his or her home in alice springs accordingly the housing in alice springs was not an integral part of trw’s business and having petitioners occupy those particular homes served no important trw business functions we conclude that the living quarters trw provided petitioners were not integral to trw’s business the living quarters therefore do not qualify for the exclusion under sec_119 and petitioners are not entitled to exclude the costs of their lodging from their income for the relevant years petitioners attempt to redefine their worksite to include the lodging units in alice springs by a broad reading of the treaty under which the defense facility was established we find no merit to their argument in fact neither the treaty under which the defense facility was authorized nor its amendments and extensions refers to housing units or lodging for employeesdollar_figure there is no mention of contractors’ living quarters and nothing in the treaty implies that contractors’ living quarters should be considered part of the defense facility iii exclusion of living allowances we next address the argument of petitioners mr and mrs hargrove and mr and mrs breeding that they are entitled to exclude certain living allowances for the relevant years under 9the defense facility was authorized under a treaty between the united_states and australia that became effective on date agreement relating to the establishment of a joint defence space research facility u s -austl date u s t the treaty the treaty has been amended and extended since exchange of notes constituting an agreement to further extend in force the agreement relating to the establishment of a joint defence facility at pine gap of date as amended u s -austl date u n t s agreement amending and extending the agreement of date as amended and extended relating to the establishment of a joint defence space research facility u s - austl date state dept no agreement amending and extending the agreement of date u s -austl date u s t 10the treaty generally provides for establishing and operating a facility for general defense research in the space field in australia treaty art we note that under the treaty contractors’ income shall be deemed not to have been derived in australia for australian tax purposes as long as it is not exempt from and is subject_to tax in the united_states id art if the lodging income were exempt from u s tax this provision would entitle australia to tax it instead sec_912 sec_912 excludes from income foreign area allowances and cost of living allowances given to civilian officers and employees of the u s government taxpayers must be civilian employees or officers of the u s government to be entitled to the exclusion for the types of allowances under sec_912 sec_912 adair v commissioner tcmemo_1995_ mr and mrs hargrove and mr and mrs breeding stipulated that they were employees of trw not the u s government for each relevant year they each also signed closing agreements identifying trw as their employer moreover the common_law factors defining the employer-employee relationship indicate that trw not the u s government employed petitioners see 907_f2d_1173 d c cir affg 92_tc_351 mr and mrs hargrove and mr and mrs breeding have not shown that the u s government controlled the methods or manner of their work or had the right to discharge them see matthews v commissioner t c pincite mr and mrs hargrove and mr and mrs breeding are not civilian officers or employees of the u s government and have not shown that they received these types of allowances accordingly they are not entitled to any exclusion from income mr and mrs hargrove and mr and mrs breeding also argue that we should look to the treaty under which the defense facility was established to define the terms employer and employee because those terms are not defined in sec_119 and sec_912 we disagree article of the treaty defines the term united_states civilian employee for purposes of the treaty and the related status of forces agreement not for the internal_revenue_code moreover a civilian employee of the united_states government employed in australia in connection with the facility is not defined in the treaty to include contractors or their employees contractors and their personnel are specifically referred to as such in several other parts of the treaty such as in paragraph of article even if we were to find that petitioners were employees of the u s government they would still not be entitled to exclude income under sec_912 because they have not shown that they meet the other requirements of sec_912 petitioners introduced no evidence concerning any allowances they received nor have they shown that they received a cost of living allowance foreign area allowance under chapter of title i of the foreign service act of sec_4 of the central intelligence agency act of as amended or any other allowance described in sec_912 see sec_912 we conclude that mr and mrs hargrove and mr and mrs breeding are not entitled to exclude any amounts from income under sec_912 iv accuracy-related_penalty we next consider whether petitioners mr and mrs hargrove and mr and mrs breeding are liable for accuracy-related_penalties under sec_6662 for the relevant years respondent has the burden of production under sec_7491 and must come forward with sufficient evidence that it is appropriate to impose the penalties see 116_tc_438 a taxpayer is liable for an accuracy-related_penalty of percent of any part of an underpayment attributable to among other things a substantial_understatement of income taxdollar_figure there is a substantial_understatement_of_income_tax under sec_6662 if the amount of the understatement exceeds the greater of either percent of the tax required to be shown on the return or dollar_figure sec_6662 b and d a sec_1_6662-4 income_tax regs respondent has met his burden of production with respect to mr and mrs hargrove’s and mr and mrs breeding’s substantial understatements of income_tax for the relevant years mr and mrs hargrove reported they owed income_tax of dollar_figure for and dollar_figure for dollar_figure respondent determined that they owed dollar_figure for and dollar_figure for mr and mrs hargrove 11respondent determined in the alternative that mr and mrs hargrove and mr and mrs breeding were liable for the accuracy- related penalties for negligence or disregard of rules or regulations under sec_6662 for the relevant years because respondent has proven that petitioners substantially understated their income_tax for the relevant years we need not consider whether petitioners were negligent or disregarded rules or regulations 12none of petitioners’ returns for the relevant years was introduced in evidence we have used the amounts reflected in the deficiency_notice for the amounts petitioners reported on their returns we note there is a slight discrepancy between the amounts we use and the amounts that petitioners stipulated but this difference is immaterial understated their tax by dollar_figure for and dollar_figure for accordingly mr and mrs hargrove have understated their tax for each relevant year by the greater of percent of the tax required to be shown on the return or dollar_figure mr and mrs breeding reported they owed income_tax of dollar_figure for and dollar_figure for dollar_figure respondent determined that they owed dollar_figure for and dollar_figure for mr and mrs breeding understated their tax by dollar_figure for and dollar_figure for accordingly mr and mrs hargrove have understated their tax for each relevant year by the greater of percent of the tax required to be shown on the return or dollar_figure the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment however if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability and the knowledge and experience of the taxpayer sec_1 b income_tax regs the taxpayer bears the burden_of_proof 13none of petitioners’ returns for the relevant years was introduced in evidence we have used the amounts reflected in the deficiency_notice for the amounts petitioners reported on their returns we note there is a slight discrepancy between the amounts we use and the amounts that petitioners stipulated but this difference is immaterial with respect to reasonable_cause higbee v commissioner supra pincite where a taxpayer chooses a competent tax adviser and supplies him or her with all relevant information it is consistent with ordinary business care and prudence to rely on the adviser’s professional judgment as to the taxpayer’s tax obligations 469_us_241 the taxpayer must show that the adviser was a competent professional with significant expertise to justify reliance 115_tc_43 affd 299_f3d_221 3d cir petitioners failed to assert any arguments that the accuracy-related_penalties should not apply petitioners rested instead on their argument that they were eligible for the exclusions from income under sec_119 and sec_912 that respondent disallowed specifically petitioners did not argue and did not introduce any evidence that they acted with reasonable_cause or in good_faith with respect to the underpayments for the relevant years mr and mrs hargrove did not use a tax_return_preparer and did not seek advice from a tax professional concerning their returns for the relevant years while mr and mrs breeding used a tax_return_preparer to assist with their returns for the relevant years they did not introduce evidence regarding the preparer they have not shown for example that the preparer was a competent professional with significant expertise to justify reliance or that mr and mrs breeding provided the preparer all relevant information see neonatology associates p a v commissioner supra we therefore do not find that mr and mrs breeding have shown that it was reasonable to rely on this tax_return_preparer after considering all of the facts and circumstances we find that mr and mrs hargrove and mr and mrs breeding have failed to establish that they had reasonable_cause and acted in good_faith with respect to their respective underpayments accordingly we sustain respondent’s determination as to mr and mrs hargrove and mr and mrs breeding for the accuracy-related_penalties for the relevant years we have considered all remaining arguments the parties made and to the extent not addressed we conclude they are irrelevant moot or meritless to reflect the foregoing and the concessions of the parties decisions will be entered for respondent in docket nos and decision will be entered for respondent in docket no with respect to the deficiencies and for petitioners with respect to the sec_6662 penalties
